17-52300-rbk Doc#128 Filed 02/26/19 Entered 02/26/19 11:31:03 Main Document Pg 1 of
                                         2




  The relief described hereinbelow is SO ORDERED.

  Signed February 26, 2019.


                                             __________________________________
                                                          Ronald B. King
                                               Chief United States Bankruptcy Judge
17-52300-rbk Doc#128 Filed 02/26/19 Entered 02/26/19 11:31:03 Main Document Pg 2 of
                                         2
